DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 
In line 22, “member if formed” should read “member is formed”.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-5, 7, 11, 12, 15, 18-21, 23 and 24 are allowed.  No prior art of record discloses a connection between an anchored member and an anchoring member made with a connection in a building structure and the connection having an anchored member with attachment face, anchoring member in close association with the anchored member and with an anchoring face, anchors penetrating the anchoring member, fasteners penetrating the anchored member, the connector having a seat and a back at an angle the back connected to the seat at a lateral juncture, the seat has an edge opposed from the lateral juncture and an opposed side edges between the juncture and edge, the back has opposed side edges from the lateral juncture and the end edge, the seat receives and is connected to the anchors and the back receives the fasteners, the seat has one or more openings for the anchors and the end edge of the seat is formed with an upturned flange and an embossment is provided in the back member that extends into the seat member.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633